Citation Nr: 9924671	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-32 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of prostatic cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty until separation in 
September 1975.  He had over 19 years of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  

As to the issue on appeal regarding an increased evaluation, 
preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
stations is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning and extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board finds nothing in this record that 
would indicate the regular schedular standards are not 
adequate for evaluating the disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran is status post radiotherapy for prostatic 
cancer that is currently in remission; he is positive for 
nocturia, 4 to 6 times per night.  There is no evidence that 
the veteran requires the use of appliances or the wearing of 
absorbent materials.  


CONCLUSION OF LAW

The initial rating assigned for the veteran's prostatic 
cancer, status post radiotherapy, of 40 percent is 
appropriate, and the criteria for assignment of a rating in 
excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 38 C.F.R. § 4.1-4.14, 
4.115(a), 4.115(b), DC 7528 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In the present case, in a January 1997 rating decision, the 
RO granted service connection for prostate carcinoma and 
assigned a 100 percent rating, effective from November 7, 
1996.  This grant was based on the fact that the veteran had 
service in the Republic of Vietnam with presumed exposure to 
herbicides associated with Agent Orange, and a new law which 
was passed to include prostatic carcinoma with an unlimited 
presumption period in the list of disability attributable to 
exposure to Agent Orange during the Vietnam Era.  Prostatic 
carcinoma was included in this list 


from the date of November 7, 1996.  The evidence of record 
reflects that the veteran was diagnosed with prostatic cancer 
in early 1996.  Thus, the grant of service connection and the 
assignment of a 100 percent evaluation.  See 38 C.F.R. §§  
3.307, 3.309 (1998).  

In the January 1997 rating decision, the RO noted that the 
100 percent evaluation is assigned during the active 
malignancy or antineoplastic therapy.  See 38 C.F.R. 
§ 4.115a, Diagnostic Code (DC) 7528 (1998).  Six months 
following completion of treatment, residual disability is 
determined by findings from a VA examination which the RO 
noted was to be scheduled to determine the condition at the 
termination of radiation therapy.  

The subsequently held VA examination was conducted on 
February 7, 1997.  It was noted that termination of 
therapeutic procedure was in June 1996.  The report reflects 
that he had radiation therapy from April to June 1996.  
Laboratory findings as they pertained to the red blood cells 
and white blood cells were normal.  Blood urea nitrogen and 
creatinine were normal.  Urine casts were negative.  His 
complaints include nocturia, a burning sensation, urgency, 
and frequency of urination.  An ultrasound report showed 
impression of prostatic enlargement, grade 2 (mild) with 
multiple calcifications and prostatic cysts.  

On the basis of these clinical findings, the RO proposed to 
reduce the veteran's 100 percent evaluation to 20 percent 
disabling in an April 1997 rating decision.  The veteran 
shortly thereafter submitted a notice of disagreement with 
this initial rating, post cessation of therapeutic therapy.  
The reduction was promulgated in a July 1997 rating decision, 
and the veteran submitted another statement expressing viewed 
as a notice of disagreement with the RO's decision.  The 20 
percent evaluation was assigned effective from October 1, 
1997, based primarily on clinical findings made at the VA 
examination as scheduled 6 months following cessation of 
therapy as required by DC 7528.  



VA outpatient records from February 1997 and January 1998 
reflect that the veteran was seen for various complaints, to 
include nocturia, a burning sensation, urgency, and frequency 
of urination, with impression of prostate cancer with status 
post radiation therapy.  In February 1997, it was noted that 
he urinated 3 - 5 times per night.  In October 1997, it was 
noted that he urinated 4 - 5 times per night.  

At a January 1998 personal hearing, the veteran reported 
going to the bathroom 5 to 6 times per night.  Hearing [Hrg.] 
Transcript [Tr.] at 3.  He also submitted a January 1998 
ultrasound report that showed a normal-sized prostate with 
coarsened echo-pattern (possibly due to post-irradiation 
therapy).  

Upon VA genitourinary (GI) examination in March 1998, the 
appellant was positive for nocturia, 4 to 6 times per night.  
There was no hesitancy in the stream, dysuria, or gross 
hematuria.  The use of absorbent material and/or appliance 
was not needed.  He reported two urinary tract infections per 
year.  

In an December 1998 rating decision, the RO increased the 
evaluation of prostatic cancer was increased to 40 percent, 
effective from October 1, 1997.  The  rating decision 
reflects that this grant was based on the fact that the awoke 
to void five or more times per night.  

Analysis

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  


Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's residuals of prostatic cancer are evaluated 
under 38 C.F.R. § 4.115(b), DC 7528 (1998).  Under this code, 
malignant neoplasms of the genitourinary system are assigned 
a 100 percent evaluation.  However, following cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedures, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) (1998).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant. Id.  

The Board notes that review of the evidence reflects that the 
veteran was assigned this 100 percent rating and that the 
veteran was properly scheduled for an examination to be 
conducted later as required by the DC.  The resulting 
examination, conducted in February 1997, resulted in the 
initial post therapeutic assignment of 20 percent.  The 
veteran was informed of the proposed reduction and the basis 
for it in correspondence in April 1997.  Thus, the RO 
complied with the procedural due process requirements of 38 
C.F.R. § 3.105(e) (1998).  The RO subsequently awarded an 
increased evaluation of 40 percent upon rating determination 
in December 1998.  This amounted to a staged rating for the 
residuals of the veteran's prostatic cancer.  Thus, under the 
circumstances of the case, the Board finds that the action by 
the RO in this case was appropriate and substantially in 
compliance with the Rating Schedule given the facts of the 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

38 C.F.R. § 4.115(a) (1998) governs the assignment of 
disability ratings for disorders including renal and voiding 
dysfunction under DC 7528.  Under § 4.115(a), a 
noncompensable evaluation is assigned for renal dysfunction 
involving albumin and casts with a history of acute 
nephritis, or hypertension rated as noncompensable under DC 
7101 (1998).  A 30 percent evaluation is assigned for renal 
dysfunction in which albumin is constant or recurring with 
hyaline and granular casts of red blood cells; or transient 
or slight edema or hypertension that is at least 10 percent 
disabling under DC 7101.  A 60 percent evaluation is assigned 
where there is constant albuminuria with some edema; or, 
definite decrease in    kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.  An 80 
percent evaluation is assigned where there is persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 
to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  A 100 percent evaluation is provided where there 
is a requirement for regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function of 
kidney or other
organ systems, especially cardiovascular.

Under 38 C.F.R. § 4.115 (1998), voiding dysfunction will be 
rated as urine leakage, frequency, or obstructed voiding.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated 20 
percent when 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day; 40 percent when requiring 
the wearing of absorbent materials which must be changed 2 to 
4 times per day; or 60 percent when requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.

Under the same regulation, urinary frequency is rated 10 
percent for daytime voiding interval between 2 and 3 hours, 
or awakening to void 2 times per night; 20 percent for 
daytime voiding interval between 1 and 2 hours or awakening 
to void 3 to 4 times per night; and 40 percent for daytime 
voiding interval less than 1 hour, or awakening to void 5 or 
more times per night.

Under the same regulation, obstructed voiding with urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent evaluation.  A 10 
percent rating is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc.; (2) 
markedly diminished peak flow rate (less than 10 cc/sec) as 
shown by uroflowmetry; (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year is rated as noncompensable.

The same regulation also provides that urinary tract 
infection with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  Urinary tract infection 
requiring long-term drug therapy, 1 to 2 hospitalizations per 
year and/or requiring intermittent intensive management 
warrants a 10 percent evaluation.  Poor renal function is 
rated as renal dysfunction.

The Board has evaluated the above-described evidence and has 
applied it to the applicable schedular criteria.  Based on 
this evaluation, the Board concludes that the currently 
assigned 40 percent evaluation for the veteran's residuals of 
prostatic cancer is appropriate, and that the preponderance 
of the evidence is against assignment of a rating in excess 
of 40 under any other DC.  As noted, the veteran was 
initially assigned a 100 percent evaluation for his residuals 
of prostatic cancer, effective from November 7, 1996, 
consistent with the provisions of 38 C.F.R. § 4.115(b), 
Diagnostic Code 7528.  This temporary 100 percent evaluation 
remained in effect until October 1, 1997, which was 
approximately six months following the cessation of radiation 
therapy in late May or early June 1996.

Pursuant to the reports of the VA rating examinations 
discussed above, the veteran currently manifests complaints 
of nocturia of 4 to 6 times per night as a residual symptom 
of his prostatic.  It is noted that his cancer is in 
remission.  In addition, he is not shown to have either renal 
or voiding dysfunction, as contemplated under 38 C.F.R. § 
4.115(a).  In this regard, the veteran has not reported that 
he ever wore a pad or absorbent material for his urinary 
problems.  Consequently, the Board may eliminate from 
consideration the criteria for urine leakage, which require 
the wearing of absorbent materials, with the rating based on 
the frequency of changing the absorbent materials. None of 
the findings for a rating in excess of 30 percent for renal 
dysfunction are shown to be present.

Further, the Board may also eliminate from consideration the 
criteria for obstructed voiding with urinary retention.  The 
veteran has not required any urologic procedure, nor does the 
record otherwise show that he ever required dilatation or 
catheterization for his service-connected disability.  Thus, 
the criteria for obstructed voiding do not provide a basis 
for assigning a higher rating for the service-connected 
disability.  Finally, there is no evidence that the veteran 
meets the criteria, as set forth above, for urinary frequency 
and urinary tract infection such 
that a rating in excess of 40 percent could be assigned for 
the disorder at issue.  Recent treatment records and the most 
recent examination report in March 1998 reflect that the 
veteran has nocturia of 5 to 6 times per night warranting a 
40 percent evaluation.  Accordingly, based on the foregoing, 
the veteran is not entitled to an increased evaluation on a 
schedular basis.


ORDER

The initial rating of 40 percent rating for residuals of 
prostatic cancer, status post radiotherapy, is appropriate, 
and entitlement to a rating in excess of 40 percent is 
denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

